Order unanimously modified by providing that examination is subject to the right of representatives of our Allied Governments to appear and object to any questions relating to the plan or design of the weapon involved which, in their opinion, might interfere with the war effort. Questions so objected to need not be answered. The allowance to defendant’s attorney is increased *655to $250. As so modified the order appealed from is affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.